DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.

 Information Disclosure Statement
	The IDS filed on July 15, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2008/0138702) in view of Zhamu et al. (US 2009/0186276), Lee (2013/0078527), and Larkin. (US Pat. 6,306,215)
For claim 1:  Nakamura teaches a battery comprising an electrode assembly including 
a cathode 121 having a cathode collector 121a which is partially or entirely coated with a cathode active material 121b (Nakamura in Fig. 2, [0056]), an anode 122 having an anode collector 122a and which is partially or entirely coated with an anode active material ([0066], 
a separation membrane 124 interposed between the cathode and the anode ([0050]), and an electrolyte. ([0076])  One or both surfaces of the anode are coated with active material ([0066]) so that the anode implicitly has two surfaces.  An exterior material 230 is configured to encapsulate the electrolyte together with the electrode assembly. (Fig. 4, [0114], [0120])
 	Nakamura does not explicitly teach the anode to have a nano-web layer disposed on both surfaces of the anode.  However, Zhamu in the same field of endeavor teaches a nano filament aggregate or web (Zhamu in [0043]) on an anode current collector ( [0054], [0083], [0089]), which teaches or at least suggests a nano-web layer disposed on both surfaces of the anode.  The skilled artisan would find obvious to modify Nakamura so that a nano-web layer is disposed on the two surfaces of the anode.  The motivation for such a modification is active materials coated on the exterior surface of the nano web layer electrode exhibiting a high reversible capacity, a low irreversible capacity loss, long cycle life, low internal resistance, and fast charge-recharge rates. ([0053]).
 	Nakamura does not explicitly teach a melting point of the nano-web layer being in a range of 260 ºC to 300 ºC.  However, Lee in the same field of endeavor teaches a nanoweb with a melting point of 210 ºC to 600 ºC (Lee in [0028])  	The claimed range of 260 ºC to 300 ºC lies inside the disclosed range of 210 ºC to 600 ºC.  Thus, a prima facie case of obviousness exists, absent of a showing of unexpected results.  In re Wertheim, 541 F.2d 257, 191 USPQ  90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)  Furthermore, as to the nano-web layer comprising a heat resistant polymer, the nano-web layer Lee comprises a heat-resistant thermoplastic polymer that is subjected to a heat-treatment. ([0043-0044])  The skilled artisan would find obvious to further modify Nakamura so that the nano-web layer has a melting point within the claimed range.  The motivation for such a modification is to properly perform a shutdown function and prevent a battery explosion ([0012]), and to secure the thermal stability of the battery. ([0028])
Nakamura does not explicitly teach the nano-web layer being fixed through an adhesive web layer comprising an adhesive fiber wherein the adhesive web layer is interposed between the nano-web layer and the anode collector.  However, Larkin in the same field of endeavor teaches an adhesive web layer of adhesive layers coating a web of current collectors (Larkin in col. 2 lines 19-22, col. 4 lines 37-42) and is formed of fibers (col. 4 lines 56-67), so that the adhesive web layer comprises an adhesive fiber and is interposed between the nano-web layer and the anode collector.  The skilled artisan would find obvious to further modify Nakamura so that the nano-web layer is fixed through an adhesive web layer.  The motivation for such a modification is the significant improvement in the adhesion of the current collector to the composite electrode which results in a reduction in the impedance of the electrochemical cell and battery. (col. 3 line 66 et seq.)
	For claim 4:  In Larkin, the adhesive fiber is a polymer resin containing polyvinylidene fluoride (PVDF) and an acrylic-based adhesive. (Larkin in col. 9 lines 22-39, col. 11 lines 6-16)
 	For claims 5:  As to a thickness of the adhesive web layer ranging from 0.5 µm to 5 µm, it would it would not require undue experimentation at least for the skilled artisan working within known prior art conditions through routine experimentation to optimize the thickness of the adhesive web layer, as the adhesive web layer thickness is a result-effective variable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  To this end, Larkin discloses that the thickness of the adhesive web layer (“adhesion promoter layer”) is result-effective in directly affecting adhesion of the current collector of the composite electrode and sufficient electrical conductivity. (Larkin in col. 5 lines 1-15)
 	For claim 6:  As to the acrylic-based adhesive ranging from 300 to 700 parts by weight based on 100 parts by weight of the polymer resin, it would it would not require undue experimentation at least for the skilled artisan working within known prior art conditions through routine experimentation to optimize the parts by weight of the acrylic-based adhesive relative to the polymer resin, absent of a showing of evidence or unexpected results indicating that the claimed parts by weight is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Applicant is invited to submit unexpected results for the claimed parts by weight for the acrylic-based adhesive to render the claims unobvious. (MPEP 2131.03)  
	For claim 7:  As to the anode being formed by performing a lamination process in which a stacked part, in which an adhesive web layer is further disposed between the nano-web layer and the anode collector partially or entirely coated with an anode active material, passes through a roll gap between an upper roll and a lower roll, wherein the roll gap corresponds to 60 to 85% of a thickness of the stacked part, this process limitation is not given patentable weight as the limitation does not give breadth or scope to the product claim.  The claimed product appears to be the same or similar to the prior art product insofar as being a battery comprising the claimed electrode assembly and electrolyte encapsulated by an exterior material, as obvious over the prior art teachings.  In the event that any differences can be shown by the product of the product-by-process claim 7, such differences would have been obvious to the skilled artisan as a routine modification of the product absent of a showing of unexpected results.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
 	For claims 8-9:  As to a basis weight or thickness of the nano-web layer, at least for the skilled artisan, it would not require undue experimentation working within known prior art conditions through routine experimentation to optimize the basis weight or thickness of the nano-web layer, absent of a showing of evidence or unexpected results indicating that the claimed parts by weight is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Applicant is invited to submit unexpected results for the claimed basis weight and thickness of the nano-web layer to render the claims unobvious. (MPEP 2131.03)  
	For claim 10:  As to an air porosity of the nano-web layer ranging from 20% to 70%, it would not require undue experimentation at least for the skilled artisan working within known prior art conditions through routine experimentation to optimize the air porosity of the nano-web layer, absent of a showing of evidence or unexpected results indicating that the claimed air porosity is critical. (In re Aller)  Applicant is invited to submit unexpected results for the claimed air porosity of the nano-web layer to render the claims unobvious. (MPEP 2131.03)  It is noted that Zhamu discloses that porosity characteristics of the nano-web layer is desirable. (Zhamu in [0098])
 	For claim 11:  In Zhamu, the nano-web layer is formed of nanofibers which have an average diameter of less than 500 nm or less than 100 nm, which is within the claimed 100 nm to 1000 nm, and contain a polyacrylonitrile (PAN) material. (Zhamu in [0046], [0103])
 	For claim 12:  In Nakamura, the cathode active material and the anode active material contain polyvinylidene fluoride (PVDF) as a binder. (Nakamura in [0199], [0202])  The binder is present in 10.5-11% by weight (calculated) and although the claimed ranges and prior art ranges do not overlap they are considered close enough that one skilled in the art would have expected them to have the same properties, thereby establishing a prima facie case of obviousness.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  Applicant is invited to submit unexpected results for the % by weight of the binder to render the claims unobvious. (MPEP 2131.03)  Absent of such unexpected results it is asserted that the amount of binder is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  See, for example, Zhamu disclosing that a binder of approximately 5% to 10% by weight or 2% to 7% by weight directly affects bonding of constituent particles for forming an integral active material body. (Zhamu in [0007], [0079])
 	For claim 13:  In Nakamura, the thickness of the cathode collector and anode collector is 20 µm and 15 µm, respectively (Nakamura in [0200], [0203]), which is within the claimed ranges of 10 to 30 µm and 3 to 18 µm, respectively.
For claim 14:  In Nakamura, the separation membrane 124 is provided such that a continuous separation membrane surrounds one end 112 of the anode and one end 111 of the cathode in a direction opposite to the one end of the anode. (Nakamura in Fig. 2, [0045], [0050])
 	For claim 15:  The exterior material is formed by sequentially stacking a first resin layer, a metal layer, and a second resin layer (Nakamura in [0043]) and where the second resin layer is exposed to the outside. (Fig. 3)
	For claim 17:  A mobile electronic device comprises the battery. (Nakamura in [0003])
 	 	
 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2008/0138702) in view of Zhamu et al. (US 2009/0186276), Lee (2013/0078527), and Larkin (US Pat. 6,306,215) as applied to claim 1, and further in view of Ahn (US 2012/0058387)
	The teachings of Nakamura, Zhamu, Lee and Larkin are discussed above.
 	Nakamura does not explicitly teach the electrode assembly and exterior material having patterns.  However, Ahn in the same field of endeavor teaches an electrode assembly and exterior material having a patterns “bending lines” where a first pattern formed on at least one surface of the exterior material and a second pattern formed on the electrode assembly in the same direction as the first pattern and disposed to coincide with the first pattern. (Ahn in Fig. 2B, [0034])  The electrode assembly and the exterior material have the same orientation during bending. (Fig. 4, [0050-0051])  The examiner notes that these patterns being for shrinkage and relaxation in a length direction has not been given patentable weight insofar as being an intended-use limitation.  The skilled artisan would find obvious to further modify Nakamura so that the electrode assembly and exterior material have patterns.  The motivation for such a modification is for the pouch case to be more easily bent and allow for the battery to be used in various fields that require high generation efficiency. ([0051-0053])

Response to Arguments
The rejection of claims 1 and 3-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.
  	However, applicant's remaining arguments filed with the present amendment have been fully considered but they are not persuasive.  
 	Applicant submits that Zhamu fails to disclose or suggest a battery comprising a nano-web layer comprises at least one selected from the group consisting of a swellable polymer, a non-swellable polymer, a heat resistant polymer, and mixed polymers thereof, wherein a melting point of the nano-web layer is in a range of 260 °C to 300 °C.  The examiner concedes that Zhamu does not teach or suggest a melting point of the nano-web layer in a range of 260 °C to 300 °C.  In this regard, the present Office action relies on Lee to teach or at least suggest a nanoweb with a melting point range encompassing the claimed range of 260 ºC to 300 ºC.  	
	The argument of there being no motivation to modify the polymer support in Nakamura based on Zhamu and use of high melting point polymer as in Zhamu because Nakamura requires a support that has a melting point lower than that of the separator has been fully considered.  As the present Office action now relies on Lee for a melting point of the nano-web layer and to the extent that it may be applicable towards Lee, this argument is not persuasive.  The polymer support in Nakamura is for retaining a nonaqueous electrolyte solution (Nakamura in [0081]) and becomes a gel-like nonaqueous electrolyte layer which bonds the positive electrode and negative electrode to the separator, so that excess nonaqueous electrolyte solution can be reduced and the nonaqueous electrolyte solution can be more efficiently fed to around the electrode active material. ([0082])  More importantly, the claims do not preclude the polymer support of Nakamura.  Notwithstanding this, arguments to a melting point or gel melting point being lower than that of the separator are also not persuasive, as the claims are entirely silent on a melting point of the nano-web layer as compared to a melting point of the separator.
 Arguments to Larkin and Ahn have been fully considered.  It is noted that arguments submitted for these references are merely that these references fail to remedy alleged differences when combined with Nakamura and Zhamu.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Teranishi et al. (US 2017/0373338) and in the same field of endeavor teaches a melting point of 200° C. or higher to suppress a short circuit between the electrodes. (Teranishi in [0046])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        
/ANCA EOFF/Primary Examiner, Art Unit 1722